DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
Claims 1, 6-7, 12-13, and 18 are amended. Claims 1-18 filed on 5/25/22 are pending.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
4.	The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.
5.	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
6.  	Claims 1-18 are rejected under 35 U.S.C. 103(a) as being unpatentable over Wu et al (2016/0086253) in view of Teodorescu (WO 2016/183552), Fernandez (2017/0178104), and Grigg et al (2014/0006165).
Re Claims 1, 7, 13: Wu discloses comprising: 
a server (see [0019] discloses server); 
a real-time database (see [0025] disclose database); 
processors (see [0020] discloses processors); 
and a memory storing instructions that, when executed by at least one processor among the processors, cause the system to perform operations (see [0052] discloses memory) comprising, at least: 
receiving, at the server, via the first graphical user interface, a user input or request associated with a first step of the interactive workflow performed at the first end user device (see [0031-0044 and 0047] discloses user input and a request, [0020] discloses inputs); 
connecting the first end user device to the real-time database (see [0049] discloses buying helper of first electronic device 100 connecting to server);
connecting the second end user device to the real-time database (see [0047] discloses getting product list of product database 210 through second electronic device 300);
coordinating an interactive workflow between the first end user device and the second end user device, the coordinating comprising (see Fig. 1 first electronic device 100 and second electronic device 300):
completing, at the server, the interactive workflow by completing the checkout process between the first end user device and the second end user device based on the second request (see [0029] surrogate shopping service can be completed once subsequent order received, [0050] surrogate shopping flow smoothly completed).
However, Wu fails to disclose listeners. Meanwhile, Teodorescu discloses:
setting a first listener on a table of the real-time database and setting a second listener on the table of the real-time database, wherein the first listener and the second listener are both set on the same table of the real-time database (see [0090] discloses join operations and table 1 listener and table 2 listener, [0005, 0026] discloses notification listener device to listen for changes to first and second original tables);
updating corresponding to the user input or request made via the first end user device in the real-time database, updating a table element corresponding to the user input or the request made via the first end user device in the real-time database, wherein the server causes simultaneous display of the first graphical user interface on the first end user device and the second graphical user interface on the second end user device (see [0092] discloses shows a time-consistent view simultaneously of updating AMDR messages);
the first application being associated with a first user type, wherein the first end user device is connected to the real-time database (see [0047] discloses connecting to the real-time database, [0048] via direct or remote connection to a periodic table data store 122, [0057-0059] discloses application connecting to and listening to tables, user query application connected to remote query dispatchers, [0089] connecting client computer to connect over digital communications network).
From the teaching of Teodorescu, it would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to modify Wu’s shopping system with Teodorescu’s disclosure of listeners in order “… dynamically updating join operation results in a computer system (see Teodorescu Abstract).”
Although Teodorescu and Wu disclose connecting, they fail to explicitly disclose the following. Meanwhile, Fernandez discloses:
the second application being associated with a second user type, where the second end user device is connected to the real-time database (see [0038] discloses server-side application, [0039] discloses client-side user application, [0040] discloses client-side consumer application);
wherein connecting the first end user device comprises interfacing with a first application of a first type executing locally on the first end user device and wherein connecting the second end user device comprises interfacing with a second application of a second type  executing locally on the second end user device (see [0044] application causes device to communicate with local server, [0094] causes client application to send notification of event to local server);
causing the first end user device to present a first graphical user interface associated with the interactive workflow via the first application executing on the first end user device (see [0020] and Fig. 11 disclose server application);
causing the second end user device to present a second graphical user interface associated with the interactive workflow via the second application executing on the second end user device (see Fig. 12 and [0021] disclose user application);
prompting, the second end user device to perform the second step at the second end user device by notifying the second end user device, via the second graphical user interface, and wherein the first step prompts the second end user device to perform a second step of the interactive workflow (see [0195] prompts user to make various entries and/or selections).
From the teaching of Fernandez, it would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to modify Wu’s shopping system with Teodorescu’s disclosure of listeners and Fernandez’s disclosure of different applications in order for “… allowing two-way communication between the smart beacon and the POS terminal… (see Fernandez Abstract).”
However, Wu, Teodorescu, and Fernandez fail to disclose the virtual shopping cart. Meanwhile, Grigg discloses:
that the first end user device has added the item to the virtual shopping cart in real time, the notifying comprising causing presentation of an indication of the  item being added to the virtual shopping cart, and wherein the user input or request comprises an indication to add an item to a virtual shopping cart and comprising the item added to the virtual shopping cart (see [0075] review items inputted into user’s virtual shopping cart);
receiving, at the server from the second end user device via the second graphical user interface, an indication of a checkout process for completing a transaction for the item being added to the virtual shopping cart (see [0088] totals all items in cart, see [0089 completes transaction);
From the teaching of Grigg, it would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to modify Wu’s shopping system with Teodorescu’s disclosure of listeners and Fernandez’s disclosure of different applications with Grigg’s disclosure of a virtual shopping cart in order for “… presenting one or more offers to a user during a shopping experience… (see Grigg Abstract).”
Re Claims 2, 8, 14: However, Wu, Fernandez, and Teodorescu fail to explicitly disclose business logic. Meanwhile, Grigg discloses wherein the user input or the request includes a further request to add a second product or service to the virtual shopping cart as part of a transaction flow (see [0075] review items inputted into user’s virtual shopping cart). From the teaching of Grigg, it would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to modify Wu’s shopping system with Teodorescu’s disclosure of listeners and Fernandez’s disclosure of different applications with Grigg’s disclosure of a virtual shopping cart in order for “… presenting one or more offers to a user during a shopping experience… (see Grigg Abstract).”
Re Claims 3, 9, 15: Wu discloses wherein notifying the second end user device that the table element has been updated includes retrieving the newly added product or service data entry from the real-time database and causing a display of the newly added product or service data entry in the second display of the second end user device (see [0031-0032] disclose updating shopping list).
Re Claims 4, 10, 16: However, Wu, Fernandez, and Teodorescu fail to explicitly disclose business logic. Meanwhile, Grigg discloses wherein the updated table element comprises a cart ID (see [0054] discloses product identifier). From the teaching of Grigg, it would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to modify Wu’s shopping system with Teodorescu’s disclosure of listeners and Fernandez’s disclosure of different applications with Grigg’s disclosure of a virtual shopping cart in order for “… presenting one or more offers to a user during a shopping experience… (see Grigg Abstract).”
Re Claims 5, 11, 17: However, Wu, Fernandez, and Teodorescu fail to explicitly disclose business logic. Meanwhile, Grigg discloses wherein the operations further comprise executing business logic, including one or more of totaling the transaction and retrieving previously stored credit card information, in response to receiving the request to perform or complete the transaction (see [0036, 0047, 0084] disclose business logic). From the teaching of Grigg, it would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to modify Wu’s shopping system with Teodorescu’s disclosure of listeners and Fernandez’s disclosure of different applications with Grigg’s disclosure of business logic in order for “… presenting one or more offers to a user during a shopping experience… (see Grigg Abstract).”
Re Claims 6, 12, 18: However, Wu, Fernandez, and Teodorescu fail to explicitly disclose business logic. Meanwhile, Grigg discloses wherein the operations further comprise causing the display of an output of the executed business logic via at least one of the first end user device or the second end user device simultaneously (see [0047] discloses business logic). From the teaching of Grigg, it would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to modify Wu’s shopping system with Teodorescu’s disclosure of listeners and Fernandez’s disclosure of different applications with Grigg’s disclosure of business logic in order for “… presenting one or more offers to a user during a shopping experience… (see Grigg Abstract).”
Response to Arguments
7. 	The Applicant’s arguments filed 5/25/22 are considered but are not found to be persuasive as they pertain to new claim amendments which have been addressed above. The applicant argues that the following is not disclosed: “coordinating an interactive workflow between the first end user device and the second end user device, the coordinating comprising: receiving, at the server, via the first graphical user interface, a user input or request associated with a first step of the interactive workflow performed at the first end user device, wherein the user input or request comprises an indication to add an item to a virtual shopping cart and comprising the item added to the virtual shopping cart, and wherein the first step prompts the second end user device to perform a second step of the interactive workflow; prompting, via the second listener in real time, the second end user device to perform the second step at the second end user device by notifying the second end user device, via the second graphical user interface, that the first end user device has added the item to the virtual shopping cart in real time, the notifying comprising causing presentation of an indication of the  item being added to the virtual shopping cart; receiving, at the server from the second end user device via the second graphical user interface, an indication of a checkout process for completing a transaction for the item being added to the virtual shopping cart; completing, at the server, the interactive workflow by completing the checkout process between the first end user device and the second end user device based on the second request.” 
The argument regarding Wu disclosing a surrogate shopping system is not different than the claimed invention as it is an interactive workflow, a surrogate transaction, as there are two different actors exchanging information, therefore it is analogous using broadest reasonable interpretation.
Regarding coordinating an interactive workflow between the first end user device and the second end user device, Wu clearly discloses this in Fig. 1 with a first electronic device 100 and second electronic device 300. Wu is directed to providing a real-time transaction with a first electronic device and a second electronic device. 
Regarding receiving, at the server, via the first graphical user interface, a user input or request associated with a first step of the interactive workflow performed at the first end user device, Wu discloses receiving a surrogate shopping request in [0031-0044 and 0047].  this in [0047] as it discloses an user input and a request. [0020] of Wu also discloses inputs such as pen/stylus or finger or commands. 
Regarding the first end user device has added the item to the virtual shopping cart in real time, the notifying comprising causing presentation of an indication of the  item being added to the virtual shopping cart, and wherein the user input or request comprises an indication to add an item to a virtual shopping cart and comprising the item added to the virtual shopping cart, Grigg discloses this in [0075] as it reviews items inputted into user’s virtual shopping cart, inherently showing the items added to the cart.
Regarding prompting, the second end user device to perform the second step at the second end user device by notifying the second end user device, via the second graphical user interface, and wherein the first step prompts the second end user device to perform a second step of the interactive workflow, Fernandez discloses in [0195] that it prompts the user to make various entries and/or selections.
Regarding receiving, at the server from the second end user device via the second graphical user interface, an indication of a checkout process for completing a transaction for the item being added to the virtual shopping cart, Grigg discloses in [0088] totaling the price for  all of the items in the virtual shopping cart, then in [0089] discloses completing the transaction.
Regarding completing, at the server, the interactive workflow by completing the checkout process between the first end user device and the second end user device based on the second request, Wu discloses in [0029] a surrogate shopping service can be completed once subsequent order received. [0046] of Wu also discloses surrogate shopping completion. [0050] of Wu also discloses surrogate shopping flow smoothly completed, as surrogate shopping is analogous to a checkout process.
Conclusion
8. 	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: Terrenghi et al (A taxonomy for and analysis of multi-person-display ecosystems, NPL) is found to be the most pertinent NPL prior art.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FAWAAD HAIDER whose telephone number is (571)272-7178.  The examiner can normally be reached on Mon-Fri 8 AM to 5 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor Nathan Uber can be reached on 571-270-3923.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO-supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Fawaad Haider/
Examiner, Art Unit 3687 
/VICTORIA E. FRUNZI/Primary Examiner, Art Unit 3688                                                                                                                                                                                                        9/22/2022